 


110 HR 596 IH: Community College Partnership Act of 2007
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 596 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Mr. Wu introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To encourage partnerships between community colleges and four-year colleges and universities. 
 
 
1.Short titleThis Act may be cited as the Community College Partnership Act of 2007.
2.Community college opportunity; college preparation programs authorizedSubpart 2 of part A of title IV of the Higher Education Act of 1965 is amended—
(1)by redesignating section 407E as section 406E; and
(2)by inserting after chapter 3 (20 U.S.C. 1070a–31 et seq.) the following new chapter:

4Community college opportunity
407A.PurposeIt is the purpose of this chapter to enhance opportunities of students at community or technical colleges to transfer to 4-year institutions and complete bachelor’s degrees.
407B.Activities
(a)Grants authorizedFrom the amounts appropriated under section 407E, the Secretary shall award grants to an eligible partnership that includes—
(1)1 or more community or technical colleges that award associate’s degrees;
(2)1 or more institutions of higher education that offer a baccalaureate or postbaccalaureate degree not awarded by the institutions described in paragraph (1) with which it is partnered; and
(3)a State agency responsible for the oversight or coordination of institutions of higher education. 
(b)Use of fundsGrants awarded under this part shall be used for—
(1)the development of policies and programs to expand opportunities for community or technical college students to earn bachelor’s degrees, including promoting the transfer of academic credits between institutions and expanding articulation and guaranteed transfer agreements between institutions of higher education;
(2)support services to students participating in the program, such as tutoring, mentoring, and academic and personal counseling, as well as any service that facilitates the transition of students from the community or technical college to the partner institution;
(3)academic program enhancements at the community or technical college that result in increasing the quality of the program offered and the number of student participants in the dual enrollment program offered in cooperation with a baccalaureate degree granting institution pursuant to this section; and
(4)programs to identify barriers that inhibit student transfers.
(c)ApplicationsAny institution, or a consortia or system of higher education, that desires to obtain a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information or assurances as the Secretary may require.
(d)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this section.
407C.DefinitionFor the purpose of this part, the term community or technical college means a public or nonprofit institution of higher education—
(1)that admits as regular students persons who are beyond the age of compulsory school attendance in the State in which the institution is located and who have the ability to benefit from the training offered by the institution;
(2)that predominately does not provide an educational program for which it awards a bachelor’s degree (or an equivalent degree);
(3)that—
(A)provides an educational program of not less than 2 years that is acceptable for full credit toward such a degree; or
(B)offers a 2-year program in engineering, mathematics, or the physical or biological sciences, designed to prepare a student to work as a technician or at the semiprofessional level in engineering, scientific, or other technological fields requiring the understanding and application of basic engineering, scientific, or mathematical principles of knowledge; and
(4)that is accredited by a regional accrediting agency or association recognized by the Secretary under section 496.
407D.Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to carry out this chapter for fiscal year 2008 and such sums as may be necessary for each of the 4 succeeding fiscal years.. 
 
